COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                 §
H.B. ELECTRONICS, INC. AND H.B.                                 No. 08-15-00353-CV
ELECTRONICS,                                     §
                                                                   Appeal from the
                             Appellants,         §
                                                                 448th District Court
v.                                               §
                                                              of El Paso County, Texas
MARIA L. BUENO,                                  §
                                                               (TC# 2012-DCV03302)
                               Appellee.         §

                                       JUDGMENT

       The Court has considered this cause on the agreed motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore

dismiss the appeal. We further order costs of the appeal are taxed against the party incurring

same, and this decision be certified below for observance.

       IT IS SO ORDERED THIS 24TH DAY OF AUGUST, 2016.


                                             STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.